Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 2/23/22 has been entered and fully considered.
Claims 1-6 and 8 have been canceled.
Claims 7 and 9 have been amended.
Summary
Applicant’s arguments see pages 3-6, filed 2/23/22, with respect to claims 7, 9 and 10 have been fully considered and are persuasive.  The 103 rejection of claims 7, 9 and 10 have been withdrawn.
Claims 7, 9 and 10 are pending and have been considered.
Reasons for Allowance
Claims 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a reaction intermediate for the production of a char, comprising: a raw material comprising cellulose, hemi-cellulose, or lignin; a metal salt in a concentration of from 1% to 30%; a carbonate; water at a temperature of from 90° C to 300° C; and the char, recited in the claims; which is outside the scope of prior art.

ABD teaches biocarbon is a solid, carbon-rich material, derived from organic matter that has undergone a carbonization process (see pg 5974). ABD teaches a method for synthesizing a biocarbon, comprising: adding FeCl3, a Lewis acid catalyst, to the cellulose aqueous solution and stirring until it is homogeneously mixed; heating at 180°C and 200°C for intervals varying between 6 and 24h; and washing the resulting carbon nanomaterials with 10wt% hydrochloric acid to remove residue inorganic salt (see pages 5974-5977; table 1).
YOON teaches in para [0042] after washing, drying and pulverizing the solid filtrate (solid char), it is supported for a sufficient time so that the activated catalyst material can be evenly impregnated on the carbon particle surface and pores, and then passes through step (5) and washing, drying and pulverizing processes. Bio-activated carbon is produced.  Para [0031] teaches that the activation catalyst in step (1) preferably contains 0.01 to 10 mol (i.e. 0.01 to 10%), potassium carbonate or sodium carbonate.
However, ABD and YOON differ from the claimed invention in that ABD nor YOON discloses or suggest Applicant’s claimed limitations. 
Although, ABD teaches the use of certain iron salts, including FeCl3 as alternatives to mineral acid catalysts used in production of carbonaceous materials from cellulosic starting materials (see page 5975, paragraph 4 and page 5982, paragraph 3 of ABD).  Methods described in ABD add FeCl3 to a concentration of 33.3% in an aqueous suspension of cellulose in deionized water (i.e., water without a buffering effect). Which is known that such a solution of FeCl3 would similarly have an extremely acidic pH.  However, ABD does not teach the use of carbonate salts in carbonization reactions. YOON on the other hand teaches methods for carbonization of biomass that utilize 
Consequently, teachings of ABD, which teaches methods of improving acid catalysis of cellulosic materials; with those of YOON, which teaches the addition of a highly basic carbonate salt, in order to further improve acid catalysis would not be obvious to one of ordinary skill in the art.
Therefore, any combination of ABD and YOON fail to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771